Opinion filed October 7, 2010




                                           In The

   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00229-CV
                                       __________

                           DEVORAH AIKMAN, Appellant
                                      V.
                         CITY OF STEPHENVILLE, Appellee


                         On Appeal from the Justice Court, Precinct 1
                                    Erath County, Texas
                              Trial Court Cause No. 07162010


                            MEMORANDUM OPINION

       Devorah Aikman filed a pro se appeal challenging the justice court’s order to sell or
dispose of two stud horses that had been cruelly treated. We dismiss the appeal pursuant to TEX.
R. APP. P. 42.3.
       Upon receiving the notice of appeal, the clerk of this court wrote the parties advising
them that it appeared that this court had no jurisdiction in this matter; directing Aikman to
respond by September 16, 2010, and show grounds for continuing her appeal; and informing
Aikman that appropriate action could be taken pursuant to TEX. R. APP. P. 42 absent a timely
response. Aikman has not responded to our September 1, 2010 letter.
       Accordingly, the appeal is dismissed.


October 7, 2010                                                   PER CURIAM

Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.